PER CURIAM.
Upon consideration of the petition for rehearing in the above-entitled cause, it is hereby ordered that the order heretofore entered herein affirming decision below, is recalled and in substitution thereof, following order is entered:
It appearing by brief and argument that the legal issue involved, namely the validity of a tax lien of the United States without full compliance with the statute of the State of Michigan requiring the lien, upon recording, to specifically describe real estate belonging to the taxpayer, is substantially the same as the issue decided adversely to the appellant in United States v. Maniaci, 6 Cir., 116 F.2d 935, wherein we adopted the reasoning of the District Court for the Western District of Michigan in an opinion reported in 36 F.Supp. 293, and
The court not being persuaded by brief and argument that our decision in that case was unsound and not in accordance with law, nor that the distinguishing features of the present case are material, nor that the additional arguments advanced are persuasive of a contrary result.
It is ordered that the decision below be and it is hereby affirmed, and it is hereby also ordered that the petition for rehearing is in all other respects
Denied.